DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims are as follows:
Claims 1 and 3 – 9 are pending and being examined
Claim 2 is cancelled by applicant

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Heat exchange unit
Intake receiving portion
Intake discharge portion
Bypass receiving portion
Valve mounting portion
Condensed water collecting portion
Main receiving portion
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structures are:
Heat exchange unit will be interpreted as the heat exchanger shown in fig. 2;
Intake receiving portion will be interpreted as the air conduit shown in fig. 9, element 31;
Intake discharge portion will be interpreted as the air conduit shown in fig. 6, element 41;
Bypass receiving portion will be interpreted as the air conduit shown in fig. 6, element 51;
Valve mounting portion will be interpreted as the flange face of the bypass unit 50 shown in fig. 4, element 53;
Condensed water collecting portion will be interpreted as the low point of lower tank 40 shown in fig. 7, element 69;
Main receiving portion will be interpreted as the air conduit shown in fig. 2, element 73.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gessier (WO 2009/130083, as previously cited) in view of Bertilsson (WO 2011/136701, as previously cited). 
Regarding claim 1, Gessier discloses: 
An intercooler assembly (5, fig. 2, paragraph 41 of the EPO translation), comprising: 
a cooler main body having a heat exchange unit (10, fig. 2); 
an upper tank (11, fig. 2, paragraph 46) including an intake receiving portion (fig. 2, the pipe connected to the upstream side of the inlet box 11) connected to the heat exchange unit, and coupled to an upper portion of the cooler main body (fig. 2, inlet box 11 is directly attached to the heat exchanger) (paragraph 47 of the instant application states that the terms “upper” and “lower” are relative, and may vary according  to the position of the intercooler assembly, therefore the lateral orientation of the heat exchanger discloses by Gessier is appropriately analogous); 
a lower tank (12, fig. 2, paragraph 46) including an intake discharge portion (fig. 2, the pipe coming out of the outlet box 12) connected to the heat exchange unit, and coupled to a lower portion of the cooler main body (fig. 2, the outlet box is directly attached to the heat exchanger); 
a bypass receiving portion (fig. 2, inlet to bypass line 15 at the Y) configured to form a passage partitioned separately from the intake receiving portion (fig. 2, bypass line 15 branches off of the inlet pipe 13); 
a bypass line portion (15, fig. 2) having an inlet and an outlet (fig. 2), and provided at an exterior of the cooler main body (fig. 2, the bypass line is outside of the heat exchanger), the inlet being connected to the bypass receiving portion, the outlet being connected to the intake discharge portion (fig.2, where bypass line 15 and the heat exchanger outlet pipe 14a reconnect).
a condensed water collecting portion (fig. 2, the connection point between 15 and 16, paragraph 54) forming a lowest side part of the bypass line portion (fig. 2, the connection point between 15 and 16 is at the lowest point, along with the bypass line 15), and configured to communicate with the intake discharge portion (fig. 2, the connection point between 15 and 16 is in communication with the intake discharge portion).
Gessier is silent on a valve mounting portion, and a valve unit connected to the intake receiving portion and the bypass receiving portion, and configured to selectively transfer an intake air supplied from a turbocharger to the intake receiving portion and the bypass receiving portion. However, Bertilsson teaches a valve device (100, fig. 1) which has an inlet (110, fig. 1), a first passage (130, fig. 1), and a second passage (120, fig. 1), wherein the first passage 130 is connected to a bypass line (page 5, line 12) and the second passage 120 is connected to a heat exchanger (page 5, line 13), and has a valve mounting portion (the right side of fig. 1 where the valve outlets would connect to the bypass line and the heat exchanger). The valve device 100 is configured to selectively transfer an intake air supplied from a turbocharger to the intake receiving portion and the bypass receiving portion (page 5, last paragraph) in order to reduce complexity and size as compared to a two-valve arrangement (Bertilsson, page 3, lines 4 – 5). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the valve unit of Bertilsson at the bypass and cooler intake pipe junction of the heat exchange system disclosed by Gessier in order to reduce complexity and size as compared to a two-valve arrangement. 
Note: In the instant application, the “first passage” goes to through the heat exchanger and the “second passage” goes through the bypass line. The passages of Bertilsson are labeled oppositely (i.e.  the first passage is the bypass line), but have been mapped to the analogous structure of the instant application. To avoid confusion, all references to first and second passages will be used in the same way as the applicant has used them.
Regarding claim 3, Gessier as modified by Bertilsson teaches in a high temperature and high load condition, the valve unit is configured to: close the bypass receiving portion, and open the intake receiving portion (Bertilsson, page 5, lines 21 – 23); and in a low temperature and low load condition, the valve unit is configured to: open the bypass receiving portion, and close the intake receiving portion (Bertilsson, page 5, lines 31 – 34). 
Regarding claim 4, Gessier as modified by Bertilsson teaches the valve unit (Bertilsson 100, fig. 1) comprises: a valve housing (Bertilsson, fig. 1, shell of valve unit 100 shown with hatched cross section) including a main receiving portion (Bertilsson 110, fig. 1) and mounted on the valve mounting portion (Bertilsson, the right side of fig. 1 where the valve outlets would connect to the bypass line and the heat exchanger), the main receiving portion configured to communicate with the intake receiving portion and the bypass receiving portion (valve unit 100 has an inlet and two outlets); and a valve body assembly installed to the valve (valve body assembly comprises Bertilsson fig. 1 elements 102, 104 and 105 which are the valve disks and the rotation shaft), and configured to selectively open and close the passage of the intake receiving portion and the bypass receiving portion by an operation of an actuator (Bertilsson, page 5, lines 18 – 26, valves 144 and 155 are opened and closed selectively by an actuator).
Regarding claim 5, Gessier as modified by Bertilsson teaches the valve housing (Bertilsson 100, fig. 1) further comprises a first valve passage (Bertilsson 130, fig. 1) and a second valve passage (Bertilsson 120, fig. 1) configured to respectively communicate with the main receiving portion (Bertilsson 110, fig. 1, page 4 lines 27 – 28).
Regarding claim 6, Bertilsson further teaches the first valve passage (Bertilsson 130, fig. 1) has a predetermined passage cross-section and is connected to the intake receiving portion (Gessier fig. 2, bypass  line 15 branches off of the inlet pipe 13); and the second valve passage (Bertilsson 120, fig. 1) has a passage cross-section smaller than a passage cross-section of the first valve passage (Bertilsson, page 5, lines 8 – 12) and is connected to the bypass receiving portion (the pipe that goes through the heat exchanger is larger to compensate for the fluid head loss associated with that structure). It would have been obvious to one of ordinary skill in the art at the time of filing to use a larger pipe diameter for the heat exchanger passage than the bypass line in order to have a more equal flow rate for both operating modes.
Regarding claim 7, Gessier as modified by Bertilsson teaches an imaginary center axis of the first valve passage (Bertilsson 130, fig. 1) is disposed closer to an imaginary center axis of the main receiving portion (Bertilsson 110, fig. 1) than to an imaginary center axis of the second valve passage (Bertilsson 120, fig. 1, see annotated figure below, D2 > D1).

    PNG
    media_image1.png
    429
    579
    media_image1.png
    Greyscale

Annotated Figure 1 of Bertilsson 
 
Regarding claim 8, Gessier as modified by Bertilsson teaches the valve body assembly (Bertilsson 100, fig. 1) comprises: a valve rotation shaft (Bertilsson 105, fig. 1) configured to transverse the first and second valve passages and connected to the actuator (Bertilsson, fig. 1, page 5 lines 24 – 26); a first valve body (Bertilsson 104, fig. 1) fixedly installed on the valve rotation shaft (Bertilsson page 4, lines 21 – 22) in the first valve passage (Bertilsson 130, fig. 1); and a second valve body (Bertilsson 102, fig. 1) fixedly installed on the valve rotation shaft (Bertilsson page 4, lines 21 – 22) in the second valve passage (Bertilsson 120, fig. 1).
Regarding claim 9, Gessier as modified by Bertilsson teaches the first and second valve bodies are circular flaps (Bertilsson page 7, lines 22 – 23) and fixed to the valve rotation shaft perpendicularly to each other (Bertilsson page 6, lines 31 – 32).

Response to Arguments
Applicant’s arguments regarding the prior art rejections, filed 5/3/2022, have been fully considered and are not persuasive. Regarding the claim 1 rejection, applicant argues on pages 6 – 7 that recovery tube 16 and bypass line 15 of Gessier are separate pipes, and thus the recovery tube cannot be considered as part of the bypass line 15. This argument is not persuasive, as applicant is relying on arbitrary demarcation of structures. The two components are operably connected and can thus perform the claimed function. Applicant further argues that Gessier fails to teach the condensed water collecting portion that forms a lowest side part of the bypass line portion. This argument is not persuasive, as the connection point between Gessier 15 and 16 of fig. 2 are both at “a lowest side part of the bypass line,” and the claims do not appear to limit the number of objects that can occupy the lowest point. See annotated figure 2 below.

    PNG
    media_image2.png
    324
    726
    media_image2.png
    Greyscale
Annotated Gessier Fig. 2

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763